Citation Nr: 1758351	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, other than sleep apnea, also claimed as a breathing disorder due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983 and from September 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a "breathing hazard."

The Veteran testified at a hearing in October 2011 before the undersigned.  A transcript of the hearing is associated with the record.

In September 2013 and April 2016, the Board remanded the case for further development. 

In an April 2017 rating decision, service connection was granted for sleep apnea, effective September 29, 2009.  As such, that issue is no longer in appellate status.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (A separate notice of disagreement must be filed to initiate appellate review of such "downstream" elements as the disability rating or the effective date assigned).

The case now returns for appellate review.


FINDING OF FACT

The preponderance of the evidence of record weighs against finding that the Veteran has a respiratory disorder other than sleep apnea, or symptoms which are due to an undiagnosed illness related to service in the Persian Gulf.



CONCLUSION OF LAW

A chronic respiratory disorder, other than sleep apnea, was not incurred or aggravated inservice.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

Respiratory disorder

The Veteran contends that he has a respiratory disorder, due to an undiagnosed illness, which was incurred during his service in the Middle East.  He specifically alleges that the disorder was caused by his exposure to environmental pollutants.  The Veteran served in Southwest Asia between October 1990 and July 1991.

The Veteran testified at an October 2011 Board hearing that he began experiencing breathing problems around 1999.  He believed he had been exposed to pollutants during his Middle East service while stationed in King Khalid Military City.  The appellant testified that he experienced breathing and sinus problems related to this exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303 (a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Because the Veteran served in the Southwest Asia Theater of operations, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a specific illness prescribed under 38 U.S.C. 1117 (d).  38 C.F.R. § 3.317.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  38 C.F.R. § 3.317 (a)(2)(ii).

For the purpose of this decision the Board does not challenge the assertions regarding the appellant's possible exposure to environmental hazards while stationed in the Persian Gulf.  The most probative evidence of record, however, preponderates against finding that the Veteran currently has a chronic respiratory disorder due to service, to include due to an undiagnosed illness under 38 U.S.C. 1117 (d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence weighs against a current disability of a respiratory disorder or undiagnosed illness. 

The Veteran referenced an October 29, 1990 "complaint of chest pains on deep breathing," in his claim for disability.  The Veteran's October 1990 service treatment records show a complaint of chest pains when he took deep breaths.  The Veteran, however, also reported that he did not have difficulty breathing.  The pain was reported to originate in the sternal area.  It increased with movement to the shoulder.  The Veteran was treated with pain reliever for the condition.  While a July 1991 examination noted that the Veteran had experienced shortness of breath from "dust in sands," he indicated that there were no current problems.  Service treatment records do not reflect other complaint or diagnosis of a breathing disorder.  

In May 2002 the appellant underwent a chest x-ray at a VA facility following which a diagnosis of a 5 millimeter nodule at the base was found.  The radiologist recommended a CT scan.  That study was performed in July 2002 and it yielded a clinical impression of a normal chest.  

During an August 2009 VA examination the Veteran reported having difficulty breathing, which was more prominent at night.  He denied having asthma or chest pains.  That study revealed no definite evidence for a respiratory diagnosis.   The Veteran did show a mild restrictive defect on pulmonary function tests, which the examiner opined was most likely due to the claimant's weight.  

The Veteran was afforded pulmonary function testing in December 2009, which revealed a minimal restrictive ventilator defect with normal diffusion.  The VA examiner concluded that the Veteran had a mild restrictive defect on his pulmonary test which may have been due to the Veteran's weight problem, or related to an undiagnosed sleep apnea.  The Veteran was later diagnosed with sleep apnea in June 2010.

The Veteran was afforded another VA examination in May 2014.  The VA examiner reviewed the Veteran's entire file, and noted that while the Veteran had a diagnosis of sleep apnea, he did not have, nor was he ever diagnosed with a separate respiratory condition. 

An April 2016 Gulf War medical examination, confirmed that the Veteran had no diagnosed illnesses for which no etiology was established.  Additionally, the Veteran did not show additional signs or symptoms that may represent and "undiagnosed illness" or a "diagnosed medically unexplained chronic multisymptom illness".

At a subsequent May 2016 VA examination, the examiner reviewed the Veteran's medical history, and after examination found that the claimant did not have an additional respiratory diagnoses or a pulmonary condition.

This competent and probative medical evidence clearly shows that the Veteran does not have any respiratory symptoms which are attributable to an undiagnosed illness or an unexplained chronic multi-symptom illness.  There is no evidence that the appellant suffers from any breathing disability other than his service connected sleep apnea.  There are no contrary medical opinions, and no competent medical evidence indicating that the Veteran's symptoms are related to service, to include due to an undiagnosed illness, a medically unexplained chronic multi-symptom illness or a pulmonary condition.  

The Board has considered the Veteran's lay statements indicating that he believes his symptoms are related to environmental hazard exposure in Southwest Asia.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his symptoms relates to a complicated internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the testimony of lay witnesses must be weighed against the other evidence of record, and here the Veteran's testimony regarding his symptoms and their similarity to his symptoms in service is assigned less probative weight than that of a medical professional. See Jandreau, 492 F.3d at 1376-77; Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The probative medical evidence of record indicates that the Veteran does not have any symptoms attributable to a respiratory disorder or an undiagnosed illness.  Indeed, in his August 2010 appeal to the Board, the Veteran attributed his breathing difficulties to sleep apnea.  The preponderance of the evidence is therefore against the claim for service connection for a  respiratory disorder, other than sleep apnea, also claimed as a breathing disorder.  The appeal is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.§ 5107 (b).


ORDER

Entitlement to service connection for a respiratory disorder, other than sleep apnea, also claimed as a breathing disorder is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


